Citation Nr: 9919725	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-49 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, in addition to the service-connected residuals of 
a cervical laminectomy and fusion with cervical myelopathy.

2.  Entitlement to service connection for a low back 
disorder, in addition to the service-connected chronic strain 
of the lumbosacral spine.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a disorder of the 
hands and wrists.

5.  Entitlement to service connection for a right leg 
disorder.  


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and brother-in-law


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to May 
1973.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating action 
of the Baltimore, Maryland Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a degenerative spine condition, and for 
headaches, hand and wrist disorders and a right leg disorder, 
all as secondary to the degenerative spine condition.  

In February 1995, the veteran and his wife testified at a 
personal hearing at the RO.  A transcript of that hearing is 
associated with the record.  In a March 1995 decision 
continuing the denial of the veteran's claims, the Hearing 
Officer characterized the issue regarding the spinal 
condition as degenerative spine condition (neck and lower 
back).

The Board reviewed the veteran's appeal in September 1996, at 
which time the case was remanded for additional development.  

In an October 1998 rating action, the RO granted service 
connection and assigned separate 20 percent ratings, 
effective from August 5,1993, for status-post anterior 
cervical laminectomy and fusion, C5-6 with cervical 
myelopathy and for chronic strain of the lumbosacral spine.  

In April 1999, the veteran, his wife and brother-in-law 
testified at a personal hearing before the undersigned Member 
of the Board.  A transcript of that hearing is associated 
with the record.  At the hearing, the Board Member elicited 
testimony from the veteran in order to clarify the issues on 
appeal and it was determined that the veteran was not 
satisfied by the October 1998 grants of service connection 
for disabilities affecting the neck and low back.  As such, 
the claims of service connection for cervical spine and low 
back disabilities are still before the Board and are as noted 
on the title page.

At the recent hearing, the veteran raised claims of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities and for 
eligibility for financial assistance in the purchase of an 
automobile or adaptive equipment.  As those claims have not 
been developed for appellate review, they are referred to the 
RO for appropriate action.


REMAND

The veteran contends that he is suffering the claimed 
conditions as a result of injuries sustained during service.  
Service medical records include reports referable to a July 
1971 motor vehicle accident in which the veteran sustained an 
acute cervical strain and was hospitalized for approximately 
two weeks.  Post-service medical records include references 
to the claimed conditions and records referable to cervical 
spine surgery conducted in February 1992.  

The veteran testified at the April 1999 hearing that he had 
recently undergone testing in connection with a claim for 
vocational rehabilitation; however, those records are not 
associated with the claims folder.  In a February 1999 
letter, the veteran identified the testing provider and 
indicated that the records were likely associated with a 
vocational rehabilitation folder.  The veteran further 
testified that he anticipated additional testing to be 
performed in connection with the evaluation for vocational 
rehabilitation.  The Board finds that the veteran's 
vocational rehabilitation files, including all test reports, 
must be obtained for appellate review.  

The veteran also testified that he had been treated for the 
claimed disabilities by a private physician as recently as 
three months prior to the hearing.  In addition, he indicated 
that he had been discharged from the hospital within the past 
week.  Neither treatment reports from the private physician 
nor records pertaining to the recent hospitalization are 
associated with the record.  The Board finds that those 
records must be obtained prior to appellate disposition.   

Included in post-service medical records associated with the 
claims folder are chart extracts relating the veteran's 
reported history of complaints pertaining to the disabilities 
at issue.  Chart entries note right upper extremity 
complaints which appear to be related to the cervical spine 
and complaints of the residuals of an injury to that arm 
sustained when the veteran's legs buckled as a result of pain 
in the low back.  In addition, there are chart extracts and 
summaries noting the veteran's complaints of headaches since 
service and his report that they had become less severe 
subsequent to the cervical spine surgery.

VA examinations conducted to date do not include sufficient 
information or any indication that they were based on a 
complete review of the veteran's medical history and, thus, 
are inadequate for deciding the issues of causation central 
to these appeals. 

Given that the evidence of record is insufficient to decide 
the issue of service connection with any certainty and since 
the Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Specifically, the Board 
cannot determine whether the veteran's complaints of right 
hand and wrist disorders are symptoms of the claimed cervical 
spine disorder, caused by the service-connected cervical 
spine disability or the residuals of an injury suffered in a 
fall when the veteran's legs buckled.  The cause of that 
claimed injury itself is unclear: whether it was related to 
the claimed right leg disorder or a manifestation of either 
the claimed low back disability or the already service-
connected chronic lumbosacral strain.  A determination 
regarding the etiology of the claimed headache disorder is 
similarly complicated.  An examination is required in order 
to rule out the presence of true migraine pathology versus 
purely subjective headache complaints that are recognized as 
symptomatic of another disability. 

It is unclear whether the veteran is suffering separate 
headache, right hand and wrist or right leg disabilities or 
whether the claimed disorders are symptoms of underlying 
pathology.  Where the record before the Board is inadequate, 
a remand is required.  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding the claimed 
disabilities since 1992.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.

2.  Copies of pertinent records from the 
veteran's VA Vocational Rehabilitation 
folder should be obtained and associated 
with the claims folder.  

3.  The veteran should be afforded 
appropriate VA examinations in order to 
determine the current nature and likely 
etiology of the claimed headache, wrist 
and hand and right leg disorders and of 
any low back or cervical spine disorder, 
as distinct from the service-connected 
residuals of cervical laminectomy and 
service-connected chronic lumbosacral 
strain.  All indicated testing should be 
accomplished.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  Based 
on the examinations and review of the 
case, the examiners are requested to 
specifically comment on whether any of 
the claimed disorders is a symptom of an 
underlying pathology.  If so, that 
pathology must be identified.  If the 
claimed disorders are distinct 
disabilities, the examiners must provide 
a diagnosis for each disability and 
indicate whether it is as likely as not 
that the disability in question is due to 
service or proximately due to or the 
result of either the cervical or 
lumbosacral disabilities for which the 
veteran is already service-connected.  
Complete rationale for all opinions 
expressed must be provided and the 
examiners should indicate whether the 
opinions expressed are based on a review 
of the claims folder.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

